     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 1 of 13 Page ID #:3416



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   TONYA C.,1                        )   Case No. EDCV 19-1225-JPR
                                       )
12                       Plaintiff,    )
                                       )   MEMORANDUM DECISION AND ORDER
13                 v.                  )   AFFIRMING COMMISSIONER IN PART
                                       )   AND REVERSING IN PART
14   ANDREW M. SAUL,                   )
     Commissioner of Social            )
15   Security,                         )
                                       )
16                       Defendant.    )

17
     I.    PROCEEDINGS
18
           Plaintiff seeks review of the Commissioner’s final decision
19
     denying her applications for Social Security disability insurance
20
     benefits (“DIB”) and supplemental security income benefits
21
     (“SSI”).     The matter is before the Court on the parties’ Joint
22
     Stipulation, filed March 5, 2020, which the Court has taken under
23
     submission without oral argument.          For the reasons discussed
24
     below, the Commissioner’s decision denying Plaintiff’s DIB
25
26         1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                            1
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 2 of 13 Page ID #:3417



 1   application is affirmed, the decision denying the SSI application
 2   is reversed, and this matter is remanded for further proceedings.
 3   II.   BACKGROUND
 4         Plaintiff was born in 1980.        (Administrative Record (“AR”)
 5   231, 238.)    She completed her GED (AR 295), obtained a vocational
 6   nursing license (id.), and worked as a cashier, hostess, nurse,
 7   and optical assistant (AR 282, 296).
 8         On January 12 and 26, 2015, Plaintiff applied for DIB and
 9   SSI, respectively, alleging that she had been unable to work
10   since May 11, 2007, because of fibromyalgia, depression, anxiety,
11   irritable bowel syndrome, colitis, and methicillin-resistant
12   staphylococcus aureus (“MRSA”).2         (AR 231, 238, 294.)    After her
13   applications were denied initially (AR 117-26) and on
14   reconsideration (AR 128-39), she requested a hearing before an
15   Administrative Law Judge (AR 140-41).         One was held on May 17,
16   2018, at which Plaintiff, who was represented by counsel,
17   testified, as did a vocational expert.         (See AR 35-49.)     In a
18   written decision issued June 27, 2018, the ALJ found her not
19   disabled.    (AR 13-34.)    She sought Appeals Council review (AR
20   229-30), which was denied on May 3, 2019 (AR 1-6).           This action
21   followed.
22   III. STANDARD OF REVIEW
23         Under 42 U.S.C. § 405(g), a district court may review the
24   Commissioner’s decision to deny benefits.         The ALJ’s findings and
25
26         2
            MRSA is a staph infection that is difficult to treat
27   because of resistance to some antibiotics. Methicillin-Resistant
     Staphylococcus Aureus (MRSA), CDC, https://www.cdc.gov/mrsa/
28   index.html (last visited Mar. 22, 2021).

                                          2
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 3 of 13 Page ID #:3418



 1   decision should be upheld if they are free of legal error and
 2   supported by substantial evidence based on the record as a whole.
 3   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 4   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
 5   means such evidence as a reasonable person might accept as
 6   adequate to support a conclusion.        Richardson, 402 U.S. at 401;
 7   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).             It
 8   is “more than a mere scintilla, but less than a preponderance.”
 9   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
10   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).          “[W]hatever the
11   meaning of ‘substantial’ in other contexts, the threshold for
12   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
13   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
14   evidence supports a finding, the reviewing court “must review the
15   administrative record as a whole, weighing both the evidence that
16   supports and the evidence that detracts from the Commissioner’s
17   conclusion.”    Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
18   1998).   “If the evidence can reasonably support either affirming
19   or reversing,” the reviewing court “may not substitute its
20   judgment” for the Commissioner’s.        Id. at 720-21.
21   IV.   THE EVALUATION OF DISABILITY
22         People are “disabled” for Social Security purposes if they
23   are unable to engage in any substantial gainful activity owing to
24   a physical or mental impairment that is expected to result in
25   death or has lasted, or is expected to last, for a continuous
26   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin
27   v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
28

                                          3
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 4 of 13 Page ID #:3419



 1         A.    The Five-Step Evaluation Process
 2         An ALJ follows a five-step sequential evaluation process to
 3   assess whether someone is disabled.        20 C.F.R. §§ 404.1520(a)(4),
 4   416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
 5   1995) (as amended Apr. 9, 1996).         In the first step, the
 6   Commissioner must determine whether the claimant is currently
 7   engaged in substantial gainful activity; if so, the claimant is
 8   not disabled and the claim must be denied.         §§ 404.1520(a)(4)(i),
 9   416.920(a)(4)(i).
10         If the claimant is not engaged in substantial gainful
11   activity, the second step requires the Commissioner to determine
12   whether the claimant has a “severe” impairment or combination of
13   impairments significantly limiting her ability to do basic work
14   activities; if not, a finding of not disabled is made and the
15   claim must be denied.      §§ 404.1520(a)(4)(ii) & (c),
16   416.920(a)(4)(ii) & (c).
17         If the claimant has a “severe” impairment or combination of
18   impairments, the third step requires the Commissioner to
19   determine whether the impairment or combination of impairments
20   meets or equals an impairment in the Listing of Impairments
21   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
22   1; if so, disability is conclusively presumed and benefits are
23   awarded.    §§ 404.1520(a)(4)(iii) & (d), 416.920(a)(4)(iii) & (d).
24         If the claimant’s impairment or combination of impairments
25   does not meet or equal one in the Listing, the fourth step
26   requires the Commissioner to determine whether the claimant has
27
28

                                          4
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 5 of 13 Page ID #:3420



 1   sufficient residual functional capacity (“RFC”)3 to perform her
 2   past work; if so, she is not disabled and the claim must be
 3   denied.      §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).       The claimant
 4   has the burden of proving she is unable to perform past relevant
 5   work.       Drouin, 966 F.2d at 1257.       If the claimant meets that
 6   burden, a prima facie case of disability is established.            Id.
 7           If that happens or if the claimant has no past relevant
 8   work, the Commissioner bears the burden of establishing that the
 9   claimant is not disabled because she can perform other
10   substantial gainful work available in the national economy, the
11   fifth and final step of the sequential analysis.
12   §§ 404.1520(a)(4)(v), 404.1560(b), 416.920(a)(4)(v), 416.960(b).
13           B.     The ALJ’s Application of the Five-Step Process
14           At step one, the ALJ found that Plaintiff had not engaged in
15   substantial gainful activity since May 11, 2007, the alleged
16   onset date.         (AR 19.)   Her date last insured was December 31,
17   2012.       (Id.)    At step two, he determined that she had severe
18   impairments of fibromyalgia, irritable bowel syndrome,
19   “recurrent” MRSA infections, asthma, “cervical degenerative disc
20   disease,” carpal tunnel syndrome, bipolar disorder, post-
21   traumatic stress disorder, and “avoidant personality disorder.”
22   (Id.)
23           At step three, he found that Plaintiff’s impairments did not
24
25           3
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. §§ 404.1545(a)(1), 416.945(a)(1);
     see Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).
27   The Commissioner assesses the claimant’s RFC between steps three
     and four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.
28   2017) (citing § 416.920(a)(4)).

                                             5
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 6 of 13 Page ID #:3421



 1   meet or equal any of the impairments in the Listing.           (AR 19-21.)
 2   At step four, he determined that she had the RFC to perform a
 3   range of light work with the following limitations: “occasionally
 4   lift and carry 20 pounds”; “frequently lift and carry 10” pounds;
 5   “stand and walk (with normal breaks) for a total of 6 hours of an
 6   8-hour workday”; “sit (with normal breaks) for a total of 6 hours
 7   of [an] 8-hour workday”; “occasional[ly]” perform “postural”
 8   movements; “no climbing ladders, ropes, or scaffolds”; “no
 9   unprotected heights or dangerous moving machinery”; “frequent
10   bilaterally . . . reaching overhead, reaching all other
11   directions, handling, fingering, feeling, pushing and pulling
12   upper and lower”; “no concentrated exposure to operating a motor
13   vehicle, humidity, wetness, dusts, odors, fumes, pulmonary
14   irritants, extremes in cold, heat, and vibration”; “should be
15   . . . within 100 yards of a bathroom”; and “unskilled work with
16   only occasional interaction with the general public, coworkers
17   and supervisors.”     (AR 21.)
18         The ALJ found that Plaintiff was unable to perform any past
19   relevant work (AR 25), but she could work as a photocopy-machine
20   operator or marker.      (AR 26).   Accordingly, he found her not
21   disabled.    (AR 26-27.)
22   V.    DISCUSSION
23         Plaintiff alleges that the ALJ erred in evaluating the
24   opinion of osteopath Sula Safar.         (See J. Stip. at 5-9, 14-15.)
25   Because the ALJ failed to provide a specific and legitimate
26   reason for giving little weight to that opinion, the matter must
27   be remanded for further analysis and findings on the application
28   for SSI.

                                          6
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 7 of 13 Page ID #:3422



 1         A.    Applicable Law
 2         Three types of physicians may offer opinions in Social
 3   Security cases: those who directly treated the plaintiff, those
 4   who examined but did not treat the plaintiff, and those who did
 5   neither.    See Lester, 81 F.3d at 830.       A treating physician’s
 6   opinion is generally entitled to more weight than an examining
 7   physician’s, and an examining physician’s opinion is generally
 8   entitled to more weight than a nonexamining physician’s.            Id.;
 9   see §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2).4
10         The ALJ may discount a physician’s opinion regardless of
11   whether it is contradicted.       Magallanes v. Bowen, 881 F.2d 747,
12   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
13   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).          When a doctor’s
14   opinion is not contradicted by other medical-opinion evidence,
15   however, it may be rejected only for a “clear and convincing”
16   reason.    Magallanes, 881 F.2d at 751 (citations omitted);
17   Carmickle, 533 F.3d at 1164 (citing Lester, 81 F.3d at 830-31).
18   When it is contradicted, the ALJ need provide only a “specific
19   and legitimate” reason for discounting it.         Carmickle, 533 F.3d
20   at 1164 (citing Lester, 81 F.3d at 830-31).          The weight given a
21   doctor’s opinion, moreover, depends on whether it is consistent
22   with the record and accompanied by adequate explanation, among
23   other things.    See §§ 404.1527(c), 416.927(c); see also Orn v.
24
25         4
            For claims filed on or after March 27, 2017, the rules in
26   §§ 404.1520c and 416.920c (not §§ 404.1527 and 416.927) apply.
     See §§ 404.1520c, 416.920c (evaluating opinion evidence for
27   claims filed on or after Mar. 27, 2017). Plaintiff’s claims were
     filed before March 27, 2017, however, and the Court therefore
28   analyzes them under former §§ 404.1527 and 416.927.

                                          7
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 8 of 13 Page ID #:3423



 1   Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (factors in assessing
 2   physician’s opinion include length of treatment relationship,
 3   frequency of examination, and nature and extent of treatment
 4   relationship).
 5         B.     Relevant Background
 6         On October 26, 2016, Dr. Safar completed a preprinted
 7   “MEDICAL OPINION RE: ABILITY TO DO WORK-RELATED ACTIVITIES
 8   (PHYSICAL).”    (AR 1459-61.)     Dr. Safar’s check-box responses
 9   indicated that Plaintiff could lift no more than 10 pounds
10   occasionally and less than 10 pounds frequently, stand and walk
11   less than two hours during an eight-hour day, sit less than two
12   hours during an eight-hour day, and sit or stand a maximum of 45
13   minutes before needing to change position.         (AR 1459.)     The
14   doctor opined that Plaintiff needed to walk around for 45 minutes
15   every 45 minutes, have the opportunity to shift at will from
16   sitting or standing and walking, and lie down at unpredictable
17   intervals every four to six hours.        (AR 1460.)    She could never
18   twist, stoop, bend, crouch, or climb stairs or ladders.            (Id.)
19   She should avoid even moderate exposure to wetness, humidity,
20   noise, fumes, odors, dust, gases, and poor ventilation and all
21   exposure to extreme cold and heat and hazards.          (AR 1461.)      Her
22   impairments would cause her to be absent from work more than
23   three times a month.      (Id.)
24            The statement noted that Plaintiff had “severe
25   fibromyalgia” and a “bulging disc” (AR 1460), and the
26   “[m]edication [used] to treat the pain cause[d] sedation” (AR
27   1461).     The opinion did not indicate to what period it applied
28   (AR 1459-61), but the earliest treatment record from Dr. Safar

                                          8
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 9 of 13 Page ID #:3424



 1   was dated April 11, 2016.       (AR 2324; see also J. Stip. at 7.)
 2         The ALJ gave “very little weight” to Dr. Safar’s opinion.
 3   (AR 24.)    He erroneously concluded that the form was completed by
 4   a “Sula Sator,” from whom there were no supporting treatment
 5   records.    (AR 23.)    Indeed, the ALJ only “presumed” that “Sator”
 6   was even a doctor.      (AR 23 n.1.)       Because “there [were] no
 7   records from [the doctor] to compare [the assessed] limitations
 8   to in order to determine whether they [were] supported by [the]
 9   examinations and treatment of [Plaintiff],” he assigned them
10   little value.    (AR 23-24.)     The only other reason he gave for
11   rejecting the functional assessment was that “the limitations
12   opined [were] not consistent with the records that show[ed]
13   normal examination signs despite allegations of pain and
14   fatigue.”    (Id. (citations omitted).)         Therefore, they were “not
15   supported by or consistent with the record[].”          (AR 24.)
16         C.     Analysis
17         As an initial matter, nothing indicates that Dr. Safar’s
18   opinion relates to Plaintiff’s limitations on or before her date
19   last insured.    As noted, Dr. Safar’s October 2016 opinion did not
20   state to what period it applied (AR 1459-61), and the earliest
21   record of treatment from Dr. Safar is from April 2016 (see AR
22   2324), over three years after Plaintiff’s December 31, 2012 date
23   last insured (see AR 19).       Thus, the doctor’s opinion has no
24   bearing on the DIB application, and Plaintiff has not argued
25   otherwise.    See Grace E.F. v. Saul, No. 2:18-cv-09905-AFM, 2019
26   WL 6135029, at *6 (C.D. Cal. Nov. 19, 2019) (finding records from
27   over one year after date last insured not relevant to plaintiff’s
28   DIB claim when nothing in them purported to concern plaintiff’s

                                            9
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 10 of 13 Page ID #:3425



 1   limitations on or before date last insured).           Because Plaintiff

 2   has asserted no other error on appeal, the DIB decision is

 3   affirmed.

 4         As to her application for SSI, Dr. Safar’s opinion was

 5   inconsistent with that of consultative internist John Godes, who

 6   opined that Plaintiff was capable of a significantly wider range

 7   of work, including lifting and carrying 50 pounds occasionally

 8   and 25 pounds frequently, standing and walking for six hours of

 9   an eight-hour workday, sitting for six hours of an eight-hour

10   workday, and pushing and pulling without limitation.            (AR 1489.)

11   Therefore, the ALJ needed to provide only a “specific and

12   legitimate reason” for discounting Dr. Safar’s opinion,

13   Carmickle, 533 F.3d at 1164 (citation omitted), but he failed to

14   do so.

15         To start, the ALJ misread Dr. Safar’s signature as “Sator”

16   and therefore erroneously concluded that “there [were] no records

17   from [the doctor] to . . . determine whether they . . .

18   supported” the limitations imposed.         (AR 23.)    On the contrary,

19   such treatment notes are in the record.         (See, e.g., AR 2234-61,

20   2320-24.)    Further, because the ALJ failed to recognize that Dr.

21   Safar completed the assessment form, he was also unaware of the

22   doctor’s credentials as an osteopath and only “presumed” a

23   medical degree.     (AR 23 n.1.)

24         The ALJ also discounted Dr. Safar’s opinion because “the

25   limitations opined [were] not consistent with the records that

26   show[ed] normal examination signs despite allegations of pain and

27   fatigue.”    (AR 23-34 (citations omitted).)        He erred, however, in

28   not specifically identifying which aspects of Dr. Safar’s opinion

                                          10
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 11 of 13 Page ID #:3426



 1   were inconsistent with which medical evidence.           See Embrey v.

 2   Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (holding that ALJ’s

 3   determination that doctors’ opinions were contrary to objective

 4   findings, including “relative lack of positive findings,” was not

 5   sufficiently specific because ALJ provided only “conclusion” and

 6   did not “explain” why his “interpretation . . . rather than the

 7   doctors’” was correct); Weiskopf v. Berryhill, 693 F. App’x 539,

 8   541 (9th Cir. 2017) (ALJ’s recitation of portions of physician’s

 9   treatment notes and statement that physician’s opinion was

10   inconsistent with notes failed to set forth specific and

11   legitimate reason for rejecting opinion).          The ALJ cited several

12   treatment notes that he stated “show[ed] normal examination

13   signs” (AR 23), but he did not identify what examination findings

14   were normal or explain how those normal findings were

15   inconsistent with any of the limitations Dr. Safar assessed.

16   Therefore, the ALJ’s analysis “does not achieve the level of

17   specificity” required by the Ninth Circuit.          Embrey, 849 F.2d at

18   421.

19          The Court cannot conclude that the errors were harmless.

20   The ALJ did not compare Dr. Safar’s treatment records to the

21   limitations the doctor imposed “to determine whether they [were]

22   supported by [the] examinations and treatment of [Plaintiff].”

23   (AR 23.)    The Court cannot predict how the ALJ would have

24   analyzed the issue had he identified a treating osteopath as the

25   author of the assessment and homed in on Dr. Safar’s treatment

26   notes in the more than 3300 pages of the record.           Cf. Shepard v.

27   Colvin, No. CV 12-10468-VBK., 2013 WL 5183462, at *1 (C.D. Cal.

28   Sept. 11, 2013) (stating that court could not “engage in a

                                          11
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 12 of 13 Page ID #:3427



 1   speculative, predictive exercise” of how Commissioner would have
 2   evaluated new evidence that Appeals Council articulated no reason
 3   for rejecting).     And the VE testified at the hearing that there
 4   would be no work for a person who could perform only less than
 5   sedentary work and would miss three or more days of work a month,
 6   as Dr. Safar opined.      (AR 47-48.)
 7         Although there were several medical opinions that conflicted
 8   with Dr. Safar’s, the ALJ did not rely on the findings or
 9   opinions of those providers to give Dr. Safar’s opinion little
10   weight.    See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,
11   1225 (9th Cir. 2009) (district court must “review the ALJ’s
12   decision based on the reasoning and factual findings offered by
13   the ALJ — not post hoc rationalizations that attempt to intuit
14   what the adjudicator may have been thinking” (citations
15   omitted)).     Indeed, although Defendant points to the contrary
16   opinion of Dr. Godes as supporting the ALJ’s rejection of Dr.
17   Safar’s opinion (see J. Stip. at 10-11), the ALJ in fact rejected
18   Dr. Godes’s opinion, too (see AR 23).
19         For all these reasons, the ALJ failed to provide a specific
20   and legitimate reason for discounting Dr. Safar’s functional
21   assessment, and the error was not harmless.
22         When, as here, an ALJ errs, the Court generally has
23   discretion to remand for further proceedings.          See Harman v.
24   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as amended).             When
25   no useful purpose would be served by further administrative
26   proceedings, however, or when the record has been fully
27   developed, it is appropriate under the “credit-as-true” rule to
28   direct an immediate award of benefits.         Id. at 1179 (noting that

                                          12
     Case 5:19-cv-01225-JPR Document 21 Filed 03/23/21 Page 13 of 13 Page ID #:3428



 1   “the decision of whether to remand for further proceedings turns
 2   upon the likely utility of such proceedings”); see also Garrison
 3   v. Colvin, 759 F.3d 995, 1019-20 (9th Cir. 2014).
 4         Here, the record has not been fully developed, as the ALJ
 5   did not understand who “Sator” was and thus did not have the
 6   opportunity to compare the doctor’s opinion to the corresponding
 7   treatment notes and assess it in the proper context.
 8         If on remand the ALJ chooses to again give very little
 9   weight to Dr. Safar’s opinion, he can then provide an adequate
10   discussion of the reasons why.        Because other doctors found that
11   Plaintiff could work with limitations, as noted by the ALJ (see
12   generally AR 105-06, 1483-90; see also J. Stip. at 10-11
13   (Defendant arguing same)), the Court has serious doubt as to
14   whether she was disabled during any or all of the relevant
15   period.    For this reason, too, remand is appropriate.          See
16   Garrison, 759 F.3d at 1021 (recognizing flexibility to remand for
17   further proceedings when “record as a whole creates serious doubt
18   that [plaintiff] is, in fact, disabled”).
19   VI.   CONCLUSION
20         Consistent with the foregoing and under sentence four of 42
21   U.S.C. § 405(g), IT IS ORDERED that judgment be entered AFFIRMING
22   the Commissioner’s decision denying Plaintiff’s DIB application,
23   REVERSING the Commissioner’s decision denying Plaintiff’s SSI
24   application, GRANTING Plaintiff’s request for remand, and
25   REMANDING this action for further proceedings consistent with
26   this Memorandum Decision.
27   DATED:    March 23, 2021
                                         JEAN ROSENBLUTH
28                                       U.S. Magistrate Judge

                                          13
